DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, 28, and 29, drawn to a method, classified in	B01J13/0086.
II. Claims 20-27, drawn to an apparatus, classified in B29C 64/20.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, the apparatus of invention I is capable of dispensing “dispensing component to precipitate a colloidal solid on the substrate by adjusting at least one of a distance between the orifice of the dispensing component and the precipitated colloidal solid”, the liquid bridge can be disposed either between the dispensing component and one of the substrate or a precipitating portion of the colloidal solid, and the stage is moveable with respect to the dispensing component. Therefore, the apparatus could be a three-dimensional printer, while invention II does not discuss adjusting the substrate or depositing on a precipitating portion of the colloidal solid, and could be applied to two-dimensional pattern fabrication.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Rory Pheiffer on 1/25/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19, 28, and 29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “controlling an evaporation rate of the liquid” in line 3, as well as particle size “a” and surface area of the wet precipitated section “A”, does not reasonably provide enablement for the equation (a2/A) ∙ g and the dimensionless constant g.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The dimensionless constant g in [0113] shown below:

    PNG
    media_image1.png
    90
    305
    media_image1.png
    Greyscale
 
depends on “appropriate positive coefficients ci” discussed in [0111] of the specification. However, it is unclear how the specification arrives at 

    PNG
    media_image2.png
    73
    1050
    media_image2.png
    Greyscale

From 
    PNG
    media_image3.png
    51
    551
    media_image3.png
    Greyscale
 in [0110] and 

    PNG
    media_image4.png
    58
    683
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    57
    268
    media_image5.png
    Greyscale
 in [0111], or what terms each positive coefficient c is comprised of. 
Further, the equation (a2/A) ∙ g is not found in the specification. The closest equation is Equation 2 in [01112] of the specification shown below:

    PNG
    media_image6.png
    109
    399
    media_image6.png
    Greyscale

Where if each side is divided by 2π, then we get 
                        
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    A
                                
                            
                            <
                             
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            l
                                        
                                    
                                    -
                                    
                                        
                                            c
                                        
                                        
                                            n
                                        
                                    
                                    -
                                    
                                        
                                            c
                                        
                                        
                                            γ
                                        
                                    
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            δ
                                        
                                    
                                
                            
                             
                        
                     where A is the surface area
But even then it is unclear what the different coefficients are comprised of, as previously mentioned, or how to arrive from the most recent equation noted above to (a2/A) ∙ g.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 2 line 4, claim 4 line 2, and claim 5 line 1 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Approximately” is given its plain and ordinary meaning of “about” (see MPEP 2111.01. IV.A) and “about” has (see MPEP 
Further, term “about” in claim 2 line 4, claim 4 line 2, and claim 5 line 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what value the aspect ratio is greater than. For example, in claim 5, is it greater than 10 or greater than 20?
	Regarding claim 16, it is unclear what is meant by “the dimensions of the wet precipitated section” in line 3. Is this an area, a length, width, or height of the wet precipitated section? Further, it is unclear whether the dot in “(a2/A) ∙ g” in line 4 is a dot product or multiplication symbol? Also, it is unclear what the numerical value for the dimensionless constant g in line 5 is. If one is unsure what the dimensionless constant g is, then how does one determine what the “dimensions of the wet precipitated section” is? If the dimensionless constant g can be any value, then the “dimensions of the wet precipitated section” could be any value as well.  One of ordinary skill in the art could not determine these values without undue experimentation.  Not only is the breadth of the claim nearly limitless due to the unlimited g, but the level of ordinary skill in the art evaporating to fabricate colloids is below that skill level necessary to relate to constant via the high level math required via the specifications broad disclosure.   Further, no specific examples are given or specific direction that goes more direct than abstract mathematical relationships.
	Clarification and correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 16 is vague and indefinite for some of the same reasons as given for its lack of enablement.  The limits of the rate of evaporation are vague and indefinite without being able to ascertain the dimensionless constant intended
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beroz et al. ("Direct-Write Self-Assembly of 3D Colloidal Microstructures." Solid-State Sensors, Actuators, and Microsystems Workshop. 2012).
Regarding claim 1, Beroz teaches a method of fabricating a colloidal solid (Abstract: "We present a direct-write technique for assembly of microscale 3D colloidal crystals on substrates ... Finally, we show that confinement of the meniscus on microfabricated template features enables assembly of discrete particle clusters"), comprising: 
dispensing a colloidal particle suspension through an orifice of a dispensing component (Abstract: "We use a custom-built high-resolution liquid manipulation system to dispense colloidal suspensions through a capillary tip"; pg 1 col 2 para 1: "We contact the heated substrate with a liquid that is displaced slightly from the end of the capillary tip, hereby creating a liquid bridge between the capillary tip and substrate"; see Fig 1 b-c), towards a substrate (pg 1 col 2 para 1: "We contact the heated substrate with a liquid that is displaced slightly from the end of the capillary tip, thereby creating a liquid bridge between the capillary tip and substrate"; see Fig 1b-c), so as to establish and maintain a liquid bridge at the orifice of the dispensing component and precipitate a colloidal solid from a base of the liquid bridge (Abstract: "Using this system, we establish a liquid bridge between the capillary tip and a temperature-controlled substrate, initiating crystal growth upward from the substrate. We demonstrate construction of cone-shaped and tower structures by controlling the dynamic shape of the liquid meniscus during crystal precipitation"; see Fig 1 c-i), the liquid bridge extending between the 
removing at least a portion of the liquid from the dispensed colloidal particle suspension in a manner that causes the colloidal solid to comprise a crystal structure (Abstract: pg 1 col 1 para 2, "Here, we demonstrate that 3D colloidal assemblies can be directly fabricated on flat and microstructured surfaces by dynamic mechanical control of a liquid meniscus during evaporation"; pg 1 col 2 para 1, "Particles in the liquid migrate towards the substrate due to sedimentation and/or evaporation-driven liquid flow. When the evaporation rate locally exceeds the rate of liquid replenishment, the meniscus recedes upward from the substrate, building a colloidal crystal"; see evaporation in Figure 1c-i). 
While, Beroz fails to explicitly teach the colloidal particles having a size approximately in the range of about 1 nanometer to about 1 micrometer, Beroz suggests that the method can be scaled down to allow for a colloidal particle suspension comprising colloidal particles having a size approximately in the range of about 1 nanometer to about 1 micrometer (pg 4 col 1 para 4 - col 2 para 1: "Our technique can potentially be scaled down to smaller sizes. One can imagine, for instance, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Beroz such that a colloidal particle suspension comprises colloidal particles having a size approximately in the range of about 1 nanometer to about 1 micrometer. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Beroz teaches that changing the diameter tip can potentially scale down the colloidal particle to sizes on the order of 500 nm to a 1 micrometer.
Regarding claim 2, modified Beroz teaches the method of claim 1. Beroz teaches the method further comprising: 
moving the base of the liquid bridge in-plane (pg 1 col 2 para 2: “Via concerted control of vertical substrate motion and liquid dispensing rate, we can control the liquid bridge profile between the tip and the heated substrate"; see Fig 1-2), the base being in contact with the substrate (pg 1 col 2 para 2: "Via concerted control of vertical substrate motion and liquid dispensing rate, we can control the liquid bridge profile between the tip and the heated substrate"; see Fig 1- 2), to form the colloidal solid on the substrate (Abstract: "Using this system, we establish a liquid bridge between the capillary tip and a temperature-controlled substrate, initiating crystal growth upward from the substrate. We demonstrate construction of cone-shaped and tower structures by controlling the dynamic shape of the liquid meniscus during crystal precipitation"; see Fig 1 c-i), the colloidal solid having an aspect ratio approximately less than about one (pg 3 col 1 para 4: "we fabricated cones ranging in height from 50um to 550um, and having a wide range of height-to-base diameter aspect ratios (0.4-1.2)"); and 

Regarding claim 3, modified Beroz teaches the method of claim 1. Beroz teaches the method further comprising moving the liquid bridge over one or more layers of previously deposited colloidal particles of the colloidal solid a plurality of times to deposit one or more additional layers of colloidal particles that become part of the colloidal solid, thereby increasing a thickness of the colloidal solid (pg 2 col 2 para 3: "During extrusion of a crystal structure by our method, particles may sediment onto the substrate inside the liquid bridge (Fig. 4b). Substrate heating accelerates liquid evaporation, thereby introducing air voids in the interstitial spaces and effectuating cohesion amongst the sedimented particles (i.e., phases i and ii, Fig. 4a) ... An amorphous crystal structure may be grown by simply pulling on the meniscus so that this contact diameter recedes by slipping over the cohesive bulk material"; see Fig 3b).  
Regarding claim 4, modified Beroz teaches the method of claim 1. Beroz teaches the method further comprising moving the liquid bridge with respect to the substrate to form the colloidal solid (pg 1 col 2 para 2: “Via concerted control of vertical substrate motion and liquid dispensing rate, we can control the liquid bridge profile…”), the colloidal solid having an aspect ratio approximately greater than about one (pg 3 col 1 para 4: "we fabricated cones ranging in height from 50µm to 550µm, and having a wide range of height-to-base diameter aspect ratios (0.4-1.2)").  
Regarding claim 6, modified Beroz teaches the method of claim 1. Beroz teaches the method further comprising adjusting at least one of a distance between the orifice of the dispensing component and the colloidal solid or a rate at which the colloidal particle suspension is dispensed to maintain continuity of the liquid bridge (pg 1 col 2 para 2: "Via concerted control of vertical substrate motion and 
Regarding claim 8, modified Beroz teaches the method of claim 6. Further, Beroz suggests wherein a rate at which the distance between the orifice of the dispensing component and the colloidal solid is adjusted is approximately equal to a precipitation rate of the colloidal solid (pg. 3, col 1, para 2: “By controlling the rate of liquid dispensing and the downward speed of the substrate, we can control this contact angle”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a rate at which the distance between the orifice of the dispensing component and the colloidal solid be adjusted to be approximately equal to a precipitation rate of the colloidal solid. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Beroz teaches that adjusting the rate at which the distance between the orifice of the dispensing component and the colloidal solid and the precipitation rate of the colloidal solid controls the colloidal solid formed. Having these two rates be approximately equal to each other is one option that may be chosen by routine experimentation to optimize the shape and growth based on fabrication needs (pg. 1, col 2, para 1: “can simultaneously deposit and manipulate nano- and microliter liquid droplets on a temperature controlled substrate, in four degrees of freedom (Fig. 1b)… we introduce a technique for fabricating 3D colloidal microstructures using vertical stage motion”). 
Regarding claim 9, modified Beroz teaches the method of claim 6. Further, Beroz teaches wherein adjusting a distance between the orifice of the dispensing component and the colloidal solid comprises at least one of: translating the dispensing component with respect to the substrate; rotating the dispensing component with respect to the substrate; translating the substrate with respect to the dispensing component; or rotating the substrate with respect to the dispensing component (pg 1 col 2 
Regarding claim 10, modified Beroz teaches the method of claim 1. Beroz teaches wherein removing at least a portion of the liquid from the dispensed colloidal particle suspension further comprises evaporating at least a portion of the liquid from the dispensed colloidal particle suspension (pg 1 col 2 para 1: "Particles in the liquid migrate towards the substrate due to sedimentation and/or evaporation-driven liquid flow. When the evaporation rate locally exceeds the rate of liquid replenishment, the meniscus recedes upward from the substrate, building a colloidal crystal").  
Regarding claim 11, modified Beroz teaches the method of claim 10. Beroz teaches wherein evaporating at least a portion of the liquid from the dispensed colloidal particle suspension further comprises heating at least one of the substrate (pg 1 col 2 para 1: "We contact the heated substrate with a liquid that is displaced slightly from the end of the capillary tip, thereby creating a liquid bridge between the capillary tip and substrate"; see Fig 1 b).  
Regarding claim 12, modified Beroz teaches the method of claim 11. Beroz teaches the method further comprising controlling heating of the at least one of the substrate… to maintain a spatially controlled temperature throughout the colloidal solid during the evaporating of the liquid (pg 2 col 2 para 3: "Substrate heating accelerates liquid evaporation, thereby introducing air voids in the interstitial spaces and effectuating cohesion amongst the sedimented particles").  
Regarding claim 13, Beroz teaches the method of claim 1. Beroz teaches wherein removing at least a portion of the liquid from the dispensed colloidal particle suspension further comprises at least one of wicking at least a portion of the liquid from the dispensed colloidal particle suspension into the substrate or diffusing at least a portion of the liquid from the dispensed colloidal particle suspension into an ambient medium (pg 4 col 1 para 3: "As shown in Fig. 7a, we assembled a small crystal 
Regarding claim 14, Beroz teaches the method of claim 1. Beroz teaches the method further comprising collapsing the liquid bridge to terminate precipitation of the colloidal solid (pg 3 col 2 para 1: " ... A more accurate interpretation is that we have a coherent wet granular column, which necks under the applied tension until rupture occurs"; pg 3 col 2 para 5, "Figure 6 shows three different broken particle towers fabricated with different initial particle concentrations at liquid bridge formation").  
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Boroz et al. ("Direct-Write Self-Assembly of 3D Colloidal Microstructures." Solid-State Sensors, Actuators, and Microsystems Workshop. 2012.), and further evidenced by Lower (“7.10: Colloids and their Uses” - Chemistry LibreTexts (Last Updated: March 3, 2021)- see attached)
Regarding claim 28, Beroz teaches a method of fabricating a colloidal solid (Abstract: "We present a direct-write technique for assembly of microscale 3D colloidal crystals on substrates ... Finally, we show that confinement of the meniscus on microfabricated template features enables assembly of discrete particle clusters"), comprising: 
dispensing a colloidal particle suspension through an orifice (Abstract: 'We use a custom-built high-resolution liquid manipulation system to dispense colloidal suspensions through a capillary tip"; pg 1 col 2 para 1: "We contact the heated substrate with a liquid that is displaced slightly from the end of the capillary tip, thereby creating a liquid bridge between the capillary tip and substrate"; see Fig 1 b-c), towards a substrate (pg 1 col 2 para 1: "We contact the heated substrate with a liquid that is displaced slightly from the end of the capillary tip, thereby creating a liquid bridge between the capillary tip and substrate"; see Fig 1 b-c), so as to establish a liquid bridge at the orifice and precipitate a colloidal solid 
removing at least a portion of the liquid from the dispensed colloidal particle suspension (pg 1 col 1 para 2: "Here, we demonstrate that 3D colloidal assemblies can be directly fabricated on flat and microstructured surfaces by dynamic mechanical control of a liquid meniscus during evaporation"; pg 1 col 2 para 1: "Particles in the liquid migrate towards the substrate due to sedimentation and/or evaporation-driven liquid flow"; see Fig 1 b) in a manner that exerts a compressive force on the colloidal particles sufficient to assemble them into the colloidal solid (pg 2 col 1 para 2, " ... As shown in Fig. 3, evaporation-induced flows pull particles towards the liquid substrate contact line, where the particles pack due to lateral capillary forces at the interface, thus causing a colloid crystal nucleate and to grow"; see Fig 3b). 

Further, Lower teaches that colloidal particles dispersed in a liquid or gas are sufficiently small that they do not settle out under gravitational force (“Colloids dispersed in liquids or gases are sufficiently small that they do not settle out under the influence of gravity”- see Lower attached). In combination with Lower teaching that electrical forces help keep colloid particles dispersed in a liquid, the colloidal particles in the colloidal solution at the base of the liquid bridge of Beroz are of a sufficiently small size such that the one or more electrical repulsion forces between the colloidal 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the colloidal solid of Beroz overcomes one or more electrical repulsion forces between the colloidal particles, and wherein the colloidal particles are of a sufficiently small size such that the one or more electrical repulsion forces between the colloidal particles at the base of the liquid bridge is greater than gravitational sedimentary forces between the colloidal particles, as this limitation simply recites the definition of a colloid and colloidal stability factors.
Regarding claim 29, Beroz teaches the method of claim 28. Beroz teaches wherein removing the liquid to exert the compressive force occurs over a length of time sufficient to permit at least a portion of particles of the colloidal solid to settle into a crystal arrangement (pg 1 col 2 para 1: "Particles in the liquid migrate towards the substrate due to sedimentation and/or evaporation-driven liquid flow. When the evaporation rate locally exceeds the rate of liquid replenishment, the meniscus recedes upward from the substrate, building a colloidal crystal").

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beroz et al. ("Direct-Write Self-Assembly of 3D Colloidal Microstructures." Solid-State Sensors, Actuators, and Microsystems Workshop. 2012), and further in view of Kudrolli et al. (“Building Designed Granular Towers One Drop at a Time.” Physical Review Letters. 2011.).
Regarding claim 5, modified Beroz teaches the method of claim 4. While, modified Beroz fails to teach wherein the aspect ratio is approximately greater than about ten, Berroz suggests larger aspect ratios than explicitly taught (pg. 3 col 1 para 2: “where we maintain a constant contact diameter and can extrude a vertical column of indefinite length”). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the aspect ratio of Beroz be approximately greater than about ten, as taught by Kudrolli, because a new and more extended application of an invention where the involving change is only of form, proportions, or degree is not such an invention that will sustain a patent (Smith v. Nichols, 88 U.S. 112, 22 L. Ed. 566, 21 Wall. 112 (1875)), and falls under routine experimentation to optimize shapes based on fabrication needs (see MPEP 2144.05.II.A).


    PNG
    media_image7.png
    320
    350
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    179
    686
    media_image8.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beroz et al. ("Direct-Write Self-Assembly of 3D Colloidal Microstructures." Solid-State Sensors, Actuators, and Microsystems Workshop. 2012.), and further in view of Weitz et al. (“Flow and Fracture in Drying Nanoparticle Suspensions.” Physical Review Letters. 2003.)
claim 7, modified Beroz teaches the method of claim 6. However, Beroz fails to teach wherein the rate at which the colloidal particle suspension is dispensed is approximately equal to an instantaneous rate at which the at least a portion of the liquid from the dispensed colloidal particle suspension is removed.  
In the same field of endeavor pertaining to self-assembly of colloidal suspensions, Weitz teaches wherein the rate at which the colloidal particle suspension is dispensed is approximately equal to an instantaneous rate at which the at least a portion of the liquid from the dispensed colloidal particle suspension is removed (pg. 224501-2, col 2 para 1 “The rate of fluid flow through the compact region, JF, must balance the evaporation rate, JE, to keep the air-water interface fixed at the drying edge”). The rates being approximately equal allows for the growth of a compact region (pg. 224501-3, col 1, para 1: “This allows us to determine the fluid flow in the sample and the growth of the compact region”) where the formation of cracks is negligible (pg. 224501-3, col 1, para 3: “the compact region is close packed and the volume occupied by cracks is negligible”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the rate at which the colloidal particle suspension is dispensed be approximately equal to an instantaneous rate at which the at least a portion of the liquid from the dispensed colloidal particle suspension is removed, as taught by Weitz, for the benefit of forming compact regions where the formation of cracks is negligible.

Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beroz et al. ("Direct-Write Self-Assembly of 3D Colloidal Microstructures." Solid-State Sensors, Actuators, and Microsystems Workshop. 2012) and Beroz et al. (“Four degree of freedom liquid dispenser for direct write capillary self-assembly with subnanoliter precision.” Review of Scientific Instruments. 2012. - herein referred to as Beroz2).
claim 15, modified Beroz teaches the method of claim 1. While, Beroz teaches the at least one of the substrate is temperature controlled (pg. 1, col 1, para 1: “a temperature controlled substrate…”), Beroz fails to explicitly teach the method further comprising controlling a rate at which the at least a portion of the liquid from the dispensed colloidal particle suspension is removed as a function of at least one of: one or more sizes of the colloidal particles; dimensions of a wet precipitated section of the colloidal solid; geometry of the wet precipitated section of the colloidal solid; a temperature of the at least one of the substrate, a bounding surface located above the substrate, the bounding surface being opposed to the substrate, or an environment surrounding the dispensed colloidal particle suspension; a surface tension of the liquid; or a viscosity of the liquid.  
In the same field of endeavor pertaining to self-assembly of 3D colloidal structures, Beroz2 teaches a method comprising controlling a rate at which the at least a portion of the liquid from the dispensed colloidal particle suspension is removed as a function of at least one of: a temperature of the at least one of the substrate (pg. 015104-7, col 1, para 1: “We then demonstrate the effect of droplet size and temperature on the evaporative assembly of microspheres”) and  pg. 015104-2 , col 1, para “the substrate may be controllably heated and cooled to influence the liquid evaporation rate”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of modified Beroz comprise controlling a rate at which the at least a portion of the liquid from the dispensed colloidal particle suspension is removed as a function of at least a temperature of the at least one of the substrate, as taught by Beroz2. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Beroz is capable of controlling the substrate temperature and Beroz2 teaches changing the temperature of the substrate is one option to control the evaporation rate.
claim 17, modified Beroz teaches the method of claim 1, further comprising: sensing a configuration of the liquid bridge (see images of the liquid bridge in Figure 2bi-iii and Figure 2ci-iii). However, Beroz fails to teach that in view of the sensed configuration of the liquid bridge, adjusting at least one of the following to maintain the liquid bridge as continuous: a rate at which the colloidal particle suspension is dispensed; or a location of the substrate with respect to the orifice of the dispensing component.
In the same field of endeavor pertaining to self-assembly of 3D colloidal structures, Beroz2 teaches in view of the sensed configuration of the liquid bridge, adjusting at least one of the following to maintain the liquid bridge as continuous: a location of the substrate with respect to the orifice of the dispensing component (pg. 015104-7, col 1, para 3-4: “We monitor the size of the bulge using a video microscope with dashed-line markers overlaid on-screen to denote the distance, δ, from the edge of the capillary tip to the apex of the liquid bulge... Larger δ corresponds to a larger bulge volume, and therefore, a larger printed droplet. To control the droplet volume, we incrementally actuate the syringe pump while referencing the video feed. We set the liquid bulge to the desired δ before each deposition. The droplet volume can then be calculated from the video microscope images”; see Figure 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Beroz comprise in view of the sensed configuration of the liquid bridge, adjusting at least one of the following to maintain the liquid bridge as continuous: a rate at which the colloidal particle suspension is dispensed; or a location of the substrate with respect to the orifice of the dispensing component, as taught by Beroz2. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Beroz is capable of sensing a configuration of the liquid bridge, and adjusting the location of the substrate with respect to 
Regarding claim 18, modified Beroz modified with Beroz2 teaches the method of claim 17. However, modified Beroz modified with Beroz2fails to teach wherein the sensing comprises measuring a pressure of the colloidal suspension upstream of the orifice. 
In the same field of endeavor pertaining to self-assembly of 3D colloidal structures, Beroz2 teaches wherein the sensing comprises measuring a pressure of the colloidal suspension upstream of the orifice (pg. 015104-5, col 2, para 1: “transmission of pressure from syringe to sensor to be essentially instantaneous (Fig. 4(c))”; see pressure measurement in Figure 4c). Measuring the pressure allows for the dispenser sensitivity to be determined (pg. 015104-4, col 2 para 7- pg. 015104-5, col 1, para 1: “we derived an expression for dispenser sensitivity as a function of two dimensionless parameters, C and D (Eq. (6))… compressibility parameter, C (Eq. (6b)), relates all system parameters affecting hydraulic line compressibility. All physically significant parameter values (n, R, T, PL, kd, β, Vf), and thus C”; see ΔPL inside syringe 1 in Figure 4a).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the sensing of modified Beroz comprise measuring a pressure of the colloidal suspension upstream of the orifice, as taught by Beroz2, for the benefit of determining the dispenser sensitivity.
Regarding claim 19, modified Beroz teaches the method of claim 17. Beroz teaches wherein the sensing comprises imaging the liquid bridge (see images of the liquid bridge in Figure 2bi-iii and Figure 2ci-iii).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743